GRIFFIN, J.
Joseph Lawrence Williams [“Williams”] petitions for a writ of habeas corpus, seeking a belated appeal.
Williams entered a no contest plea to the sale, manufacture, or delivery of cocaine and received a ten-year sentence, which conformed to the plea bargain. He appealed, and this court affirmed without opinion. Williams v. State, No. 01-3283, 812 So.2d 432 (Fla. 5th DCA 2002).
Now, in this petition, Williams complains that trial counsel did not properly investigate his case and did not properly handle an earlier plea offer of twenty-four months. This is not a belated appeal ha-beas corpus case. If the claim is cognizable at all, it is a matter for post-conviction review under Florida Rule of Criminal Procedure 3.850.
WRIT DENIED.
SHARP, W., and SAWAYA, JJ., concur.